PER CURIAM.
Upon the petition of Benton Williams this court issued a writ of habeas corpus on March 22, 1960, to which the respondent filed a return on April 1, 1960.
After due consideration of the petition for writ of habeas corpus and respondent’s return, we have concluded that the petitioner is not entitled to a writ of habeas corpus for he has not been denied any rights guaranteed to him by the State or Federal Constitutions or the Statutes of the State of Florida.
Therefore, the writ of habeas corpus heretofore issued is quashed and the petitioner is remanded to the custody of the State Prison Custodian of Florida.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.